PER CURIAM
Defendant appeals a judgment of conviction on charges of manufacture and possession of a controlled substance. He assigns error to the trial court’s denial of his motions to controvert and to suppress evidence. Defendant, however, failed to designate any portion of the transcript and does not identify in his briefing the evidence that the court declined to suppress. He likewise failed to identify the evidence used to convict him. As a result, we are unable to review the extent to which the denial of the motions prejudiced defendant. See City of Portland v. Paulson, 98 Or App 328, 330 n 1, 779 P2d 188 (1989) (denial of motion to suppress held not reviewable “because [the] defendant’s brief does not set out verbatim or otherwise the content of the statements [the court declined to suppress] and does not demonstrate how their admission prejudiced him or indeed even tell us whether the statements were admitted at trial”). We therefore affirm on the ground that the issue raised is unreviewable.
Affirmed.